Citation Nr: 0918923	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-12 819	)	DATE
	)


Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 60 
percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued in 
July 2004 by the VA's Appeals Management Center (AMC) in 
Washington, DC, that granted service connection for hepatitis 
C and assigned an initial noncompensable (0 percent) 
disability rating, effective March 15, 2002.  The veteran 
perfected a timely appeal with regard to the initial rating 
assigned.

In a March 2005 rating decision issued in April 2005, the RO 
in Pittsburgh, Pennsylvania (Pittsburgh RO) assigned an 
initial 40 percent rating for the Veteran's hepatitis C, 
effective March 15, 2002.  In a February 2006 rating 
decision, the Pittsburgh RO granted secondary service 
connection for a mood disorder (claimed as depression), 
recharacterized the Veteran's service-connected disability as 
hepatitis C with a mood disorder, continuing the 40 percent 
disability rating for the single recharacterized disability.  
In a March 2006 statement, the Veteran indicated his 
disagreement with the single rating assigned for the 
recharacterized disability, asserting that a separate 
disability rating should be assigned for his psychiatric 
symptoms.    

In February 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the hearing transcript is associated with the record.

In April 2008, the appeal was remanded to the RO via the AMC, 
in Washington, DC, for further development.  In a July 2008 
rating decision, the AMC, in pertinent part, recharacterized 
the Veteran's hepatitis/mood disability as hepatitis C and 
assigned an initial 60 percent rating, effective March 15, 
2002, and granted service connection for dysthymic disorder, 
with superimposed mood disorder, assigning a separate initial 
100 percent rating, effective April 21, 2005.  Thus, the only 
issue remaining on appeal is as described on the title page.


FINDING OF FACT
On May 14, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that he 
wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
through his authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


